FILED 

                                                                        JUNE 18, 2015 

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


STATE OF WASHINGTON,                         )
                                             )         No. 33000-1-111
                     Respondent,             )
                                             )
      v.                                     )
                                             )
ERIN THOMAS MITCHELL BONG,                   )         UNPUBLISHED OPINION
                                             )
                     Appellant.              )

      FEARING, J.     Erin Bong appeals from his conviction for second degree assault,

domestic violence. He contends that the trial court impermissibly allowed the jury to

hear his victim's 911 call and erroneously admitted a social worker's report concerning

assistance for the victim. We hold that the trial court did not commit error and affirm the

conviction.

                                         FACTS

      In May 2013, Erin Bong lived with his girlfriend Melody Loudermilk in

Bremerton. Loudermilk took several prescription me9,ications: Gabapentin for chronic

pain, Prozac for depression, and Flexeril, a muscle relaxant, among others.

       On the evening ofMay 3, 20l3, Erin Bong and Melody Loudermilk drank wine
No. 33000-1-111
State v. Bong


and beer. When the two commenced to argue, Loudermilk removed herself to a

bedroom, where she took antianxiety medication. Bong entered the room and angrily

grabbed Loudermilk's wrist. Bong pummeled Loudermilk, thereby causing bruised arms

and a fractured eye socket. Loudermilk escaped Bong's grasp and locked herself inside

the home's computer room.

       Melody Loudermilk phoned 911 emergency services. Loudermilk told the 911

operator that Erin Bong stole her money and her phone. Loudermilk also reported to the

operator that Bong had drank alcohol and struck her in the face. The call ended before

police arrived:

               [Operator]: Alright. Are you just going to stay away from him until
       the aid crew, or the ambulance--I'm sorry-the police get there?
               [Loudermilk] : Yes.
               [Operator]: Okay. We do have them dispatched and I want you to
       call us back if anything changes, okay?
               [Loudermilk]: (inaudible)
               [Operator]: And, he's still there? Is he angry with you?
               [Loudermilk]: He's very angry with me.
               [Operator]: And he does know you're calling the police?
               [Loudermilk] : Yes
               [Operator]: No guns or anything like that in the house.
               [Loudermilk]: No.
               [Operator]: Alright. I want you to-I want you to really try to stay
       separated from him. Call us back if anything changes before they get there.
       Okay?
               [Loudermilk]: Okay.
               [Operator]: Alright. Are you okay to get off the line with me or do
       you want me to stay on the line with you?
               [Loudermilk]: Vh. I'll be alright.
               [Operator]: Alright. Call us back if you change your mind, okay?
               [Loudermilk]: Okay. Thank you.

                                            2

No. 33000-1-111
State v. Bong


              [Operator]: Vh-huh, bye-bye.

Clerk's Papers (CP) at 141-42.

       City of Bremerton Police Officer William Prouse arrived at Erin Bong's and

Melody Loudermilk's residence. Bong answered the door. Bong appeared intoxicated,

but calm. Bong told Officer Prouse that Loudermilk and he argued but engaged in no

physical contact. Nevertheless, Prouse saw Loudermilk crying with a swollen face.

Prouse arrested Erin Bong.

       After Erin Bong's arrest, Melody Loudermilk went to Bremerton's Harrison

Medical Center, where Dr. Robert Ast examined her. According to Ast, imaging showed

a fracture of the orbit, or the floor of the eye socket. Loudermilk also suffered from

bruises on her legs, abrasions on her arms, swelling and bruising of her cheeks, and

tenderness in her right wrist.

       Dr. Robert Ast testified at trial:

               [Melody Loudermilk] reported that she had been assaulted. Her
       statement was that she was getting ready for bed, and her boyfriend came
       into the room. And she-in quotes what she said was he was saying things
       that didn't make sense and that he called her worthless and that the patient
       stated that he punched her in the face, at which time she ran to another
       room and started to sit down in a chair. And then she reported that he
       flipped the chair that she was in, causing her to tumble to the ground. And
       then she reported that he pushed and grabbed her several more times.

Report of Proceedings (RP) at 100-01.




                                             3

No. 33000-1-III
State v. Bong


       Harrison Medical Center routinely refers one who sustains injuries similar to

Melody Loudermilk's injuries to a social worker or counselor. The medical center

wishes to protect a patient from returning to an environment where she will sustain more

injuries. To this end, Melody Loudermilk met with a social worker at Harrison Medical

Center. The social worker wrote a report, which reads:

       Discharge Planning Comments:
       5/4/2013 0108 by PAMELA S HYSONG
       Pt [patient] comes in tonight via ambulance after being "beat" by her SIO
       [significant other] .... SIO was arrested and brought to jail. Pt has
       multiple injuries, and in talking to the attending physician she will most
       likely be dlc'd [discharged] tonight. Pt does not wish to go to a shelter; she
       wants to go home. Pt states that there is no one else there, and that she is
       safe at home (at least when SIO is not there). Pt states that this SIO will not
       be coming home, and that when he does her two brothers and her child's
       father will be there to ensure that she is safe. Pt states that she will allow
       him in the home only to get his belongings, and then to get "out." Pt denies
       SIIHI [suicidal ideationlhomicidal ideation]. Pt is given multiple resource
       information: YMCA-DV, Community Resource Guide, and Counseling
       information. Pt is also given an "Application for Benefits, "Crime
       Victims." Pt will dlc home when medically cleared.

CP at 154.

                                      PROCEDURE

       The State of Washington charged Erin Bong with second degree assault and

further alleged that the assault constituted domestic violence.

       At trial, the State called five witnesses: Officer William Prouse, the responding

officer; Eliseo Gonzalez, a records custodian for the Department of Licensing; Therese

Ungren, a records custodian for Kitsap County's 911 call center; Dr. Robert Ast, the

                                             4

No. 33000-1-II1
State v. Bong


attending physician; and Melody Loudermilk. Loudermilk testified that she did not

remember much of the night, including phoning 911. She did not recall events between

the moments when Erin Bong grabbed her wrist and law enforcement officers

photographed her.

      Over Erin Bong's objection, the trial court permitted the jury to hear Melody

Loudermilk's 911 call. Also over Bong's objection, the trial court admitted, as an

exhibit, the report of Harrison Medical Center's social worker.

      The jury found Erin Bong guilty of second degree assault. The jury also found the

assault to be one of domestic violence since Bong and Melody Loudermilk lived in the

same household.

                                LA W AND ANALYSIS

      On appeal, Erin Bong contends: (1) the trial court violated his constitutional rights

to confront witnesses against him when it permitted the playing of the recording of

Melody Loudermilk's emergency call to 911 to the jury, and (2) the trial court erred when

it admitted the social worker's report into evidence under ER 803(a)(4) because the

report contained statements not made for the purpose of medical diagnosis or treatment.

                                        911 Call

      Erin Bong contends the trial court violated his constitutional rights to confront

witnesses when it admitted the recording of Melody Loudermilk's call to 911. Bong

labels the recording as testimonial hearsay. This appeals court reviews whether or not a

                                            5

No. 33000-1-III
State v. Bong


statement was hearsay de novo. State v. Neal, 144 Wn.2d 600,607,30 P.3d 1255 (2001).

This court also reviews de novo an alleged violation of the confrontation clause. State v.

Jasper, 174 Wn.2d 96,108,271 P.3d 876 (2012).

       "Hearsay" is a statement, other than one made by the declarant while testifying at

the trial or hearing, offered in evidence to prove the truth of the matter asserted." ER

80 1(c). If an exception applies, the hearsay may be admissible. ER 802.

       Even hearsay with an applicable exception becomes inadmissible if its admission

violates a defendant's confrontation clause rights precluding testimonial hearsay. Davis

v. Washington, 547 U.S. 813, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006). A declarant's

out-of-court statement is testimonial if, in the absence of an ongoing emergency, the

primary purpose of the interrogation is to establish or prove past events potentially

relevant to later criminal prosecution. Davis, 547 U.S. at 822. The "admission of

testimonial hearsay statements of a witness who does not appear at a criminal trial

violates the confrontation clause of the Sixth Amendment unless (1) the witness is

unavailable to testify and (2) the defendant had a prior opportunity for cross

examination." State v. Beadle, 173 Wash. 2d 97, 107,265 P.3d 863 (2011) (citing

Crawford v. Washington, 541 U.S. 36, 53-54, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004)).

       Erin Bong and the State dispute whether the 911 call was testimonial. Bong

emphasizes the 911 call ending before police arrived to show the absence of an "ongoing

emergency." Davis v. Washington, 547 U.S. at 822. Assuming the 911 recording was

                                             6

No. 33000-1-111
State v. Bong


testimonial, Bong argues that Melody Loudennilk did not appear at trial, for

confrontation clause purposes, because she testified at trial that she had no memory of the

phone call. This court need not decide whether the 911 call was testimonial because,

regardless, under our Supreme Court's holding in State v. Price, 158 Wash. 2d 630, 146
P.3d 1183 (2006), Loudermilk appeared at Bong's trial.

       In State v. Price, the State charged Charles Price with molesting a child, after the

child reported the abuse to her mother and a police detective. At trial, the child testified

that she could identify the defendant, but could not remember the abuse or reporting it to

her mother and the authorities. The state high court concluded that the admission of the

child's out-of-court statements did not violate Price's right of confrontation because:

              [T]he confrontation clause is generally satisfied when the defense is
      given a full and fair opportunity to expose the memory lapse through cross­
      examination, thereby calling attention to the reasons for giving scant weight
      to the witness's testimony .... when a witness is asked questions about the
      events at issue and about his or her prior statements, but answers that he or
      she is unable to remember the charged events or the prior statements, this
      provides the defendant sufficient opportunity for cross-examination to
      satisfy the confrontation clause.

Price, 158 Wash. 2d at 649-50.

       Erin Bong had a full and fair opportunity to cross-examine Melody Loudermilk

regarding the 911 call. The State specifically asked Loudermilk on direct examination

whether she remembered phoning 911. Loudennilk identified the voice in the call as her

own, but responded that she could not remember making the call. Defense counsel cross­


                                              7

No. 33000-1-111
State v. Bong


examined Loudermilk about the call. Loudermilk again responded that she did not

remember. The State did not abridge Bong's constitutional right to confront a witness.

                                   Social Worker Report

       Erin Bong next contends that the trial court erred when it admitted the report of

Harrison Hospital's social worker under ER 803(a)(4) because the report contained

statements not made for the purpose of medical diagnosis or treatment. We disagree.

       ER 803(a)(4) provides an exception to the general prohibition of hearsay

testimony for statements "made for purposes of medical diagnosis or treatment and

describing medical history, or past or present symptoms, pain, or sensations, or the

inception or general character of the cause or external source thereof insofar as

reasonably pertinent to diagnosis or treatment." Because ER 803(a)(4) pertains to

statements "reasonably pertinent to diagnosis or treatment," it allows statements

regarding causation of injury, but generally not statements attributing fault. State v.

Redmond, 150 Wn.2d 489,496, 78 P.3d 1001 (2003) (citing State v. Woods, 143 Wn.2d

561,602,23 P.3d 1046 (2001)).

       For a hearsay statement to be admitted under ER 803(a)(4), the statement need not

be about physical injuries. In re the Dependency ofMP., 76 Wash. App. 87, 92, 882 P .2d

1180 (1994 ). To determine whether a statement was made for purposes of medical

diagnosis or treatment, courts review whether (1) the declarant's motive was to promote

treatment, and (2) the medical professional reasonably relied on the statement for

                                              8

No. 33000·1·111
State v. Bong


treatment purposes. In re Pers. Restraint ofGrasso, 151 Wash. 2d 1, 20, 84 P.3d 859

(2004).

       Erin Bong argues that since Melody Loudermilk spoke to a social worker rather

than her treating physician, Loudermilk did not utter the statements for purposes of

medical diagnosis or treatment. This argument fails because it presupposes that Harrison

Medical Center needed to attend to only Loudermilk's physical injuries. Doctor Ast

explained, "We want to make sure that the patient is going to be safe and that they're

returning to an environment where they're not going to get reinjured." RP at 105. To

this end, Melody Loudermilk met with a social worker at Harrison. Loudermilk

identified her abuser as her live-in boyfriend, and the social worker ensured that

Loudermilk was not returning to an unsafe home.

       Although statements attributing fault are generally not relevant to diagnosis or

treatment, this court has found statements attributing fault to an abuser in a domestic

violence case are an exception because the identity of the abuser is pertinent and

necessary to the victim's treatment. State v. Moses, 129 Wash. App. 718, 729, 119 P.3d
906 (2005). Melody Loudermilk's statements to the social worker, including the identity

of her abuser, were pertinent and necessary to her treatment. The statements to the social

worker served to prevent reinjury.

      A controlling decision is State v. Sims, 77 Wash. App. 236, 890 P.2d 521 (1995).

The State prosecuted Keith Sims for assaulting Anita Bellinger, with whom he lived.

                                             9

No. 33000-1-III
State v. Bong


Bellinger suffered an injury to her jaw. Bellinger sought treatment at Providence Medical

Center. Two physicians and a social worker testified at trial that Bellinger, while at

Providence, reported she had been struck by a man with whom she once lived. On

appeal, Sims assigned error to the admission of this testimony as barred by the .hearsay

rule. This court rejected the argument because a statement attributing fault to an abuser

can be reasonably pertinent to treatment in domestic sexual assault cases involving

adults. This court quoted from United States v. Joe, 8 F.3d 1488, 1494-95 (lOth Cir.

1993).

                 All victims of domestic sexual abuse suffer emotional and
         psychological injuries, the exact nature and extent of which depend on the
         identity of the abuser. The physician generally must know who the abuser
         was in order to render proper treatment because the physician's treatment
         will necessarily differ when the abuser is a member of the victim's family
         or household. In the domestic sexual abuse case, for example, the treating
         physician may recommend special therapy or counseling and instruct the
         victim to remove herself from the dangerous environment by leaving the
         home and seeking shelter elsewhere. In short, the domestic sexual abuser's
         identity is admissible under Rule 803(4) where the abuser has such an
         intimate relationship with the victim that the abuser's identity becomes
         "reasonably pertinent" to the victim's proper treatment.

State v. Sims, 77 Wash. App. at 239-240.

                              Statement of Additional Grounds

         In his statement of additional grounds (SAG), Erin Bong contends: a juror knew

him and Loudermilk personally; a juror slept through the State's closing argument; his

defense counsel failed to interview Loudermilk until five minutes prior to her testifYing;


                                             10 

No. 33000-1-III
State v. Bong


and his defense counsel stated to the prosecuting attorney, "I won't object to anything

you say if you won't object to what I say." SAG at 1. The purported facts underlying

these contentions are not in the appellate record. As such, we are unable to review these

contentions. State v. McFarland, 127 Wn.2d 322,335, 899 P.2d 1251 (1995).

                                     CONCLUSION

       We confirm Erin Bong's conviction for a domestic violence assault.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                      Fearing, 1.

WE CONCUR:


  :3/~W~1
       Siddoway, C.J.
                                C,}




                                            11